1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     ndlieber@venable.com                            jfcardenas-navia@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@venable.com                             jlnadipuram@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cnbingaman@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
15   San Francisco, CA 94104
     Tel: (415) 200-4980
16   Fax: (415) 200-4989
17   Attorneys for Plaintiffs
18                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       OAKLAND DIVISION
20

21
                                                            Case No. 4:18-cv-01885-HSG
22

23
                                                            STIPULATION AND [PROPOSED]
     In re Koninklijke Philips Patent Litigation            ORDER REGARDING PRODUCTION
24
                                                            OF THIRD-PARTY CONFIDENTIAL
                                                            INFORMATION
25

26

27

28

                                                     1
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
1                                                STIPULATION
2           The parties in the above-captioned cases (“the Parties”) hereby stipulate and agree as follows:
3           WHEREAS, on February 23, 2017, the U.S. District Court for the District of Delaware
4    entered the Stipulated Protective Order (“the Protective Order,” attached as Exhibit A) in the above-
5    captioned cases (“the Philips Cases”) before those cases were transferred to this District on March
6    27, 2018;
7           WHEREAS Philips has represented to Defendants that it possesses non-privileged documents
8    that are responsive to the Defendants’ document requests, but that are subject to confidentiality
9    obligations to third parties that have not yet been resolved; and Microsoft has represented to Philips
10   that it possesses non-privileged documents that are responsive to Philips’ document requests, but that
11   are subject to confidentiality obligations to third parties that have not yet been resolved;
12          WHEREAS, the Parties wish: to establish a protocol in the Philips Cases regarding the
13   production of third-party confidential information and/or documents (“Third-Party Confidential
14   Information”) under the producing party’s possession, custody, or control or otherwise subject to
15   discovery, but not otherwise subject to objection other than on the basis of third-party
16   confidentiality;
17          IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through their
18   respective counsel, that the following protocol shall govern the production of Third-Party
19   Confidential Information by a party (“the Producing Party”) in the Philips Cases:
20          1.      For Third-Party Confidential Information currently in the Producing Party’s
21                  possession, custody, or control that is within the valid scope of a discovery request
22                  and that the Producing Party does not otherwise object to producing on a basis or
23                  bases other than third-party confidentiality, the Producing Party shall within fourteen
24                  (14) days of the Court’s entry of this stipulation notify the relevant third-party in
25                  writing that it intends to produce the Third-Party Confidential Information to one or
26                  more parties, as applicable, in the Philips Cases under the Protective Order unless the
27                  third-party moves this Court within fourteen (14) days (“the Fourteen-Day Period”) of
28                  the notice for a protective order or other relief regarding production of the Third-Party
                                                         2
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
1          Confidential Information, and the Producing Party shall provide the third-party with a
2          copy of the Protective Order;
3     2.   For any other Third-Party Confidential Information that is within the valid scope of a
4          discovery request and that the Producing Party does not otherwise object to producing
5          on a basis or bases other than third-party confidentiality, the Producing Party shall
6          before the close of fact discovery, and to the extent required by the Federal Rules of
7          Civil Procedure or any other relevant rules in force, at appropriate times after the
8          close of fact discovery, notify the relevant third-party regarding production of that
9          Third-Party Confidential Information according to the protocol set forth in Paragraph
10         1 above. The notification must occur within fourteen (14) days of receipt or
11         collection of such Third-Party Confidential Information by the Producing Party’s
12         outside counsel. The parties will make good faith efforts to collect all such Third-
13         Party Confidential Information that is in their respective client’s possession before the
14         close of fact discovery.
15    3.   If the third-party does not move the Court for a protective order or other relief within
16         the Fourteen-Day Period, the Producing Party shall, within seven (7) days thereafter,
17         produce the Third-Party Confidential Information to the one or more parties pursuant
18         to the terms and conditions of the Protective Order and bearing the “HIGHLY
19         CONFIDENTIAL – OUTSIDE COUNSEL ONLY” designation set forth in the
20         Protective Order;
21    4.   If the third party does move the Court for a protective order or other relief, the
22         Producing Party shall await the Court’s ruling on that motion, and shall proceed
23         according to that ruling; and
24    5.   Any party wishing to object, oppose, and/or otherwise respond to that third-party
25         motion shall do so in accordance with the Civil Local Rules of this Court, unless
26         ordered otherwise.
27

28

                                               3
     STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                           CONFIDENTIAL INFORMATION
                            CASE NO. 4:18-CV-01885-HSG
1
     Dated: December 10, 2018
2

3    VENABLE LLP

4    /s/ Michael P. Sandonato
     Michael P. Sandonato (admitted pro hac vice)
5
     John D. Carlin (admitted pro hac vice)
6    Natalie Lieber (admitted pro hac vice)
     Christopher M. Gerson (admitted pro hac vice)
7    Jonathan M. Sharret (admitted pro hac vice)
     Daniel A. Apgar (admitted pro hac vice)
8    Robert S. Pickens (admitted pro hac vice)
9
     Sean M. McCarthy (admitted pro hac vice)
     Jaime F. Cardenas-Navia (admitted pro hac vice)
10   Joyce L. Nadipuram (admitted pro hac vice)
     Caitlyn N. Bingaman (admitted pro hac vice)
11   1290 Avenue of the Americas
     New York, NY 10104-3800
12
     (212) 218-2100
13   msandonato@venable.com
     jcarlin@venable.com
14   nlieber@venable.com
     cgerson@venable.com
15
     jsharret@venable.com
16   dapgar@venable.com
     rspickens@venable.com
17   smccarthy@venable.com
     jfcardenas-navia@venable.com
18   jlnadipuram@venable.com
19
     cnbingaman@venable.com

20   Chris Holland (SBN 164053)
     Lori L. Holland (SBN 202309)
21   Ethan Jacobs (SBN 291838)
     HOLLAND LAW LLP
22
     220 Montgomery Street, Suite 800
23   San Francisco, CA 94104
     Tel: (415) 200-4980
24   Fax: (415) 200-4989
25
     Attorneys for Plaintiffs
26

27

28

                                                       4
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
1
     Dated: December 10, 2018
2
     WARREN LEX LLP
3
     /s/ Matt Warren
4
     Matt Warren                                      Craig Kaufman
5    Patrick Shields                                  Kai Tseng
     Brian Wikner                                     Hsiang (James) Lin
6    Erika Mayo                                       TECHKNOWLEDGE LAW GROUP LLP
     Patrick A. Fitch                                 100 Marine Parkway, Suite 200
7    2261 Market Street, No. 606                      Redwood Shores, CA 94065
8
     San Francisco, CA 94114
     matt@warrenlex.com                               Attorneys for Defendants Acer, Inc. and Acer
9    patrick@warrenlex.com                            America Corporation
     brian@warrenlex.com
10   erika@warrenlex.com                              Michael J. Newton
     fitch@warrentlex.com                             Derek Neilson
11
                                                      Sang (Michael) Lee
12   Bruce R. Genderson                               ALSTON & BIRD LLP
     Kevin Hardy                                      2828 N. Harwood Street, Suite 1800
13   Aaron P. Maurer                                  Dallas, TX 75201-2139
     David M. Krinsky
14
     Kyle Thomason                                    Patrick J. Flinn
15   Christopher A. Suarez                            ALSTON & BIRD LLP
     WILLIAMS & CONNOLLY LLP                          1201 West Peachtree Street, Suite 4900
16   725 Twelfth Street, N.W.                         Atlanta, GA 30309-3424
     Washington D.C. 20005
17
                                                      Xavier M. Brandwajn
18
     Attorneys for Defendants Acer, Inc., Acer        ALSTON & BIRD LLP
     America Corporation, ASUSTeK Computer Inc.       1950 University Avenue, 5th Floor
19   and ASUS Computer International                  East Palo Alto, CA 94303
20
                                                      Ross R. Barton
21                                                    ALSTON & BIRD LLP
                                                      101 South Tyron Street, Suite 4000
22                                                    Charlotte, NC 28280-4000
                                                      (704) 444-1000
23

24                                                    Attorneys for Defendants ASUSteK Computer
                                                      Inc. and ASUS Computer International
25

26

27

28

                                                  5
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
1

2    Dated: December 10, 2018                       Dated: December 10, 2018

3    LUCIAN C. CHEN, ESQ. PLLC                      PERKINS COIE LLP
4
     /s/ Lucian C. Chen                             /s/ John Schnurer
5    Lucian C. Chen                                 John Schnurer
     Wing K. Chiu                                   Kevin Patariu
6    One Grand Central Place                        Ryan Hawkins
     60 East 42nd Street, Suite 4600                Louise Lu
7    New York, NY 10165                             Vinay Sathe
8
     (212) 710-3007                                 11988 El Camino Real, Suite 350
     lucianchen@lcclegal.com                        San Diego, CA 92130
9    wingchiu@lcclegal.com                          (858) 720-5700
                                                    JSchnurer@perkinscoie.com
10   Attorneys for Defendant YiFang USA, Inc.       KPatariu@perkinscoie.com
     D/B/A E-Fun, Inc.                              RHawkins@perkinscoie.com
11
                                                    VSathe@perkinscoie.com
12
                                                    Ryan McBrayer
13                                                  Jonathan Putman
                                                    Antoine M. McNamara
14
                                                    Stevan Stark, Jr.
15                                                  PERKINS COIE LLP
                                                    1201 Third Avenue, Suite 4900
16                                                  Seattle, WA 98101
                                                    (206) 359-8000
17                                                  RMcBrayer@perkinscoie.com
18
                                                    JPutman@perkinscoie.com
                                                    AMcNamara@perkinscoie.com
19                                                  SStark@perkinscoie.com

20                                                  Attorneys for Defendants HTC Corp. and
                                                    HTC America, Inc.
21

22

23

24

25

26

27

28

                                                6
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
1

2
     Dated: December 10, 2018
3

4    PERKINS COIE LLP
5
     /s/ Chad S. Campbell
6    Chad S. Campbell
     2901 N. Central Avenue, Suite 2000
7    Phoenix, AZ 85012-2788
     (602) 351-8000
8    CSCampbell@perkinscoie.com
9
     Judith Jennison
10   Christina McCullough
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12
     (206) 359-8000
13
     Patrick J. McKeever
14   PERKINS COIE LLP
     11988 El Camino Real, Suite 350
15
     San Diego, California 92130-2594
16   (858) 720-5700

17   Tiffany P. Cunningham
     PERKINS COIE LLP
18   131 South Dearborn Street
19
     Suite 1700
     Chicago, Illinois 60603-5559
20   (312) 324-8400

21   Sarah E. Stahnke
     PERKINS COIE LLP
22
     3150 Porter Drive
23   Palo Alto, California 94304-1212
     (650) 838-4300
24
     Attorneys for Microsoft Corporation
25

26

27

28

                                           7
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
1                                       CIVIL L.R. 5-1(i) ATTESTATION
2           I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
3    above to execute on their behalf this Stipulation and [Proposed] Order Regarding Production of
4    Third-Party Confidential Information.
5
            Dated: December 10, 2018                        /s/ Chris Holland
6
                                                            Chris Holland
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        8
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
1                                    [PROPOSED] ORDER
2          PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
     Dated: ________________,
            12/20/2018        2018              ________________________________
4                                               HON. HAYWOOD S. GILLIAM, JR.
                                                UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
